DETAILED ACTION
This Office Action is in response to Applicant’s application 17/130,848 filed on December 22, 2020 in which claims 1 to 23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on December 22, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on December 22, 2020;  June 29, 2021;  December 29, 2021 and March 4, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claim 1 objected to because of the following informalities:  The claim recites ‘of the’ at line 13 which appears to be a typographical error for ‘of the’.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0269263 (Kim) and U.S. 2017/0185190 (Jung) and U.S. 2021/0391553 (Hashimoto).
Regarding claim 1, Kim discloses at annotated Figure 4 and its rotation an 
    PNG
    media_image1.png
    556
    495
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    556
    495
    media_image2.png
    Greyscale
organic light emitting display device, comprising: 
a transparent base member, 900 [0064]; 
a touch sensor, 700 described as a touch screen at [0061]; 
a black matrix, 580 [0064], which is disposed below or above the touch sensor, as shown, and defines a plurality of opening areas, as annotated; 
a plurality of color filters, e.g. 510 [0064, 72], which is disposed on the same plane as the black matrix, as shown and described at [0064], and corresponds to the plurality of opening areas, as annotated and shown; and 
an organic light emitting element, 310 [0046], which corresponds to the plurality of opening areas, as shown.
At [0101] Kim teaches:
[0101] In this case, each of the first electrode 160 and the second electrode 180 may be made of a transparent conductive material, a transflective conductive material, or a reflective conductive material. According to a kind of material forming the first electrode 160 and the second electrode 180, the organic light emitting diode display may be a top emission display, a bottom emission display, or a double-sided emission display.
At [0057], Kim teaches;
[0057] That is, like the exemplary embodiments of the present invention, the organic light emitting diode display including the color filter layer has reduced external reflectance as compared with the organic light emitting diode display without the color filter layer and may have a similar effect with the organic light emitting diode display including the polarization film. 
Kim does not teach a touch sensor which includes a touch electrode disposed above the transparent base member and a touch protection layer which covers the touch electrode; a first buffer layer disposed above the upper one of the touch sensor and the plurality of color filters; thin film transistor disposed above the first buffer layer; an organic light emitting element which is disposed above the thin film transistor.

    PNG
    media_image3.png
    563
    892
    media_image3.png
    Greyscale
Jung is directed to touch screens.  At Figure 9B, Jung teaches and touch sensor includes a touch electrode, SL [0066, 69, 88, 148] disposed above the substrate and a touch protection layer, PLN-L [0102-103, 0111-112], which covers the touch electrode, as shown; a first buffer layer, BUF [0150], disposed above the upper one of the touch sensor; and a thin film transistor, [0150-151], disposed above the first buffer layer.
At [0056-58] Jung teaches: 
[0056] Displays for device 10 may, in general, include image pixels formed from light-emitting diodes (LEDs), organic LEDs (OLEDs), plasma cells, electrowetting pixels, electrophoretic pixels, liquid crystal display (LCD) components, or other suitable image pixel structures.
[0057] Embodiments in the present disclosure are described in the context of LCDs, in particular, the In-Plane-Switching (IPS) mode LCD and the Fringe-Field-Switching (FFS) mode LCD having both the common electrodes and the pixel electrodes arranged on one of the substrates that enclose the liquid crystal layer. However, it should be appreciated that the features described here can be applied to various other kinds of displays so long as the display is equipped with a plurality of conductive lines carrying signals from a driver of the display device is placed under the array of TFTs and connected to an array of transparent electrode blocks placed above the array of TFTs. That is, the features described in the present disclosure can also be adopted in display technologies other than the LCD display such as the organic-light-emitting-diode (OLED) display.
[0058] For instance, in an OLED display, a plurality of conductive lines may be placed on one side of the TFT array, and the conductive lines may be connected to the array of transparent electrode blocks provided on the other side of the TFT array. The transparent electrode blocks provided on the other side of the TFT array may serve as a touch sensor to provide touch recognition functionality. As mentioned, the functionality of the array of transparent electrode blocks provided over the TFT array is not limited to the touch sensing, but may also be used for various other functionalities such as touch-pressure sensing functionality, tactile feedback functionality and more. As such, it should be noted that the term “transparent electrode blocks” and “common electrode blocks” are used interchangeably in this disclosure.
Arguably, Jung suggests but does not explicitly teach an organic light emitting element which is disposed above the thin film transistor.

    PNG
    media_image4.png
    304
    778
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    528
    1086
    media_image5.png
    Greyscale
Hashimoto is directed to integration of bottom emitting light emitting displays with touch sensors.  At Figures 11C and 12B Hashimoto discloses an organic light emitting display device, comprising: a transparent base member, 2590 where the light is emitting from the surface of 2590 and so implies transparency; a touch sensor, 2595 [0323], which includes a touch electrode, 2591 [0360], disposed above the transparent base member, as shown, and a touch protection layer, 2593 e.g. epoxy [0361], which covers the touch electrode, as shown; an anti-reflection layer,  2567p [0372], which is disposed below or above the touch sensor, as shown; a first buffer layer, 2510a [0339], disposed above the upper one of the touch sensor; a thin film transistor, 2502t [0344], disposed above the first buffer layer, as shown; and an organic light emitting element, 2550R [0345], which is disposed above the thin film transistor, as shown.
Taken as a whole, the prior art is directed to integration of touch screen sensors with OLED displays.  Kim teaches a black mask and color filter array may be integrally formed on a transparent substrate.  Further that a touch screen panel can be integrated above the black mask and color filter array.  In addition, Kim teaches a bottom emission OLED display may be integrated on top of the touch screen.  Jung teaches that a touch screen includes a touch electrode covered by a protection layer on which a buffer layer and a TFT may be formed.  Hashimoto teaches a bottom emission OLED display includes a buffer layer on which a TFT and OLED element are formed.  Examiner also notes that Hashimoto teaches that the bottom layer of the module is an anti-reflection layer and Kim teaches the CFA/BM layer has anti-reflective properties.  An artisan would find it desirable to integrate a touch sensor with an OLED display to provide a display with increased functionality.  Furthermore, an artisan would find it desirable to improve the optical performance of the device with the use of an anti-reflective structure.  An artisan would recognize, that a co-planar CFA/BM structure has anti-reflective properties.  Hashimoto explicitly teaches the desirability of an anti-reflective structure on light emitting surface of the display.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 by substituting Jung’s touch panel for the generic panel disclosed by Kim and configuring the display as a bottom emission display, as taught by Kim and Hashimoto, resulting in a touch electrode disposed above the transparent base member and a touch protection layer which covers the touch electrode; a first buffer layer disposed above the upper one of the touch sensor and the plurality of color filters; thin film transistor disposed above the first buffer layer; an organic light emitting element which is disposed above the thin film transistor, to improve the functionality of the display and the improve the optical appearance of the display and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Jung teaches the first buffer layer is a single layer or multi layer selected from a group consisting of silicon nitride SiNx, silicon oxide SiOx [0150], and aluminum oxide AlOx.  Hashimoto teaches the first buffer layer is a single layer or multi layer for preventing impurity diffusion at [0039].
Regarding claim 3 which depends upon claim 1, Kim’s device configured as a bottom emission display results in the black matrix and the plurality of color filters disposed below the touch sensor, while Jung and Hashimoto teach the first buffer layer is disposed on the touch sensor, and Kim teaches a second buffer layer, e.g. 800 [0063], disposed between the plurality of color filters (i.e. antireflection layer) and the touch sensor to planarize an upper portion of the plurality of color filters is further provided.
Regarding claim 5 which depends upon claim 3, integration of Jung’s device into Kim’s display results in the touch electrode is disposed on the second buffer layer is in direct contact with the second buffer layer.  Furthermore, Examiner takes the position that touch electrode is disposed on the second buffer layer to be in direct contact with the second buffer layer is an obvious design choice motivated by a desire to minimize the stack up of the display module. 
Regarding claim 6 which depends upon claim 1, Kim teaches the black matrix and the plurality of color filters are disposed on the touch sensor.
Regarding claim 7 which depends upon claim 6, use of Jung’s device for Kim touch sensor results in a second buffer layer, 800 [0063], disposed on the plurality of color filters to planarize an upper portion of the plurality of color filters is further provided, as shown, and the first buffer layer is disposed between the second buffer layer and the thin film transistor.
Regarding claim 9 which depends upon claim 1, Hashimoto teaches an encapsulation layer, 2560 [0341], disposed on the organic light emitting element; and a cover base member, 2570 [0341], disposed on the encapsulation layer.
Regarding claim 10 which depends upon claim 1, Kim teaches that the substrate function as a window at [0104] and an artisan would recognize that glass is a suitable window material.  Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to substitute glass for the window such that  the transparent base member is a glass substrate, see MPEP 2144.
Regarding claim 11 which depends upon claim 10, Kim teaches a thickness of the substrate is greater than 0 μm and an artisan would recognize that the substrate thickness is a critical parameter that determines the flexibility of the display.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 10 wherein a thickness of the glass substrate is 30 μm to 200 μm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 13 which depends upon claim 10, Kim teaches and suggests any one of the black matrix and the touch electrode is disposed on the glass substrate, 900, to be in direct contact with the glass substrate.
Regarding claim 15 which depends upon claim 1, Kim suggests and Hashimoto teach the organic light emitting display device is a bottom emission type in which light emitted from the organic light emitting element is emitted to the transparent base member.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto,  Jung and Kim.
Regarding claim 16 and referring to the discussion above, Hashimoto discloses a manufacturing method of an organic light emitting display device, the manufacturing method comprising: 
forming an anti-reflection layer, 2567p [0372];
forming a touch sensor, 2595 [0323] above the anti-reflection layer,
forming a first buffer layer, 2510a [0339], above the touch sensor,
forming a thin film transistor, 2502t [0344], above the first buffer layer; 
forming a planarization layer, 2521 [0351], to cover the thin film transistor; 
forming an organic light emitting element, 2550R [0345], including an anode, as annotated, an organic light emitting layer, as annotated, and a cathode, as annotated above the planarization layer, as shown; and 
forming an encapsulation layer, 2560 [0469], above the organic light emitting element, as shown.
Hashimoto does not teach forming a black matrix, a plurality of color filters, and a touch sensor above a carrier glass substrate; forming a first buffer layer above the plurality of color filters and the touch sensor.
Jung teaches forming a touch sensor , SL, above a carrier glass substrate [0108]; forming a first buffer layer, BUF, above the touch sensor.
Kim teaches forming a black matrix, 850, a plurality of color filters, 501, and a touch sensor, 700, above transparent base, i.e. window 900.
Taken as a whole, the prior art is directed to methods of integrating a touch screen into a bottom emission OLED device.  Kim teaches the CF/BM is formed on a window.  An artisan would recognize glass a material used in windows for OLED displays.  Kim teaches that the display may be configured as a bottom emission display and Hashimoto explicitly teaches a touch sensor disposed between the display substrate and an anti-reflective layer.  An artisan would recognize that the CFA/BM has the function of being an anti-reflection structure.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 15 by forming a black matrix, a plurality of color filters, and a touch sensor above a carrier glass substrate; forming a first buffer layer above the plurality of color filters and the touch sensor because glass is a window material and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 17 which depends upon claim 16, Hashimoto modified by Kim and Jung results in the forming of a black matrix, a plurality of color filters, and a touch sensor includes because Kim teaches and suggests forming the black matrix on the carrier glass substrate to define a plurality of opening areas; forming the plurality of color filters to fill the plurality of opening areas; forming a second buffer layer, 800, on an entire upper surface of the plurality of color filters; and Jung teaches forming a touch electrode on the second buffer layer and forming a touch protection layer to cover an entire upper surface of the touch electrode.
Regarding claim 18 which depends upon claim 16, Hashimoto modified by Kim and Jung results in the forming of a black matrix, a plurality of color filters, and a touch sensor includes: because Jung teaches forming a touch electrode on the carrier glass substrate and forming a touch protection layer to cover an entire upper surface of the touch electrode; and Kim teaches forming the black matrix on the touch protection layer to define a plurality of opening areas; and forming the plurality of color filters to fill the plurality of opening areas.
Regarding claim 19 which depends upon claim 16, Hashimoto modified by Kim and Jung results in the forming of a black matrix, a plurality of color filters, and a touch sensor further includes because Kim teaches forming a second buffer layer, 800, on an entire upper surface of the plurality of color filters.
Allowable Subject Matter
Claims 4, 8, 12, 14 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4 the prior art does not teach the device of claim 3, wherein the second buffer layer is formed of an inorganic material having a barrier property.
Regarding claim 8 the prior art does not teach the device of claim 6, wherein the black matrix is disposed on the touch protection layer to be in direct contact with the touch protection layer.
Regarding claim 12 the prior art does not teach the device of claim 11, wherein the glass substrate includes an inner surface which faces the organic light emitting element and an outer surface which is opposite to the inner surface, and the glass substrate includes an opening pattern or a concave pattern which is inwardly formed from the outer surface to allow the organic light emitting display device to be foldable or bendable.
Regarding claim 14 the prior art does not teach the device of claim 1, wherein the transparent base member is a transparent flexible film formed of polyimide, and a transparent protective film which is attached to a lower portion of the transparent flexible film is further provided.
Regarding claim 20 the prior art does not teach the method of claim 16, further comprising: forming an encapsulation layer on the organic light emitting element; and etching a lower surface of the carrier glass substrate to reduce a thickness of the carrier glass substrate after forming the encapsulation layer.
Claims 21-22 depend directly on claim 20 and are allowable on that basis.
Regarding claim 23 the prior art does not teach the method of claim 16, further comprising: forming a transparent flexible film by coating polyimide on the carrier glass substrate; stripping off the carrier glass substrate after forming the encapsulation layer; and placing a transparent protective film on a bottom surface of the transparent flexible film.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893